It is with reluctance that I give my assent to that part of the opinion which holds that it was not error to allow the juror Enoch Morrell, under the facts of the record, to remain on the jury.
While it is true that the challenge of this juror failed to state any one of the causes prescribed by section 340 of the criminal practice act, yet it is apparent that the court treated the challenge as based upon the eighth subdivision of said section.
But, being unwilling to disturb the settled rule announced in the cases cited, I therefore concur.